Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 					Prior art Quick Search
Methods And Apparatus For Secondary Bandwidth Detection And Allocation
DOCUMENT ID US 20110255425 A1 DATE PUBLISHED 2011-10-20 – See at least 0030 and 0033
METHOD AND APPARATUS FOR DYNAMIC BANDWIDTH PROVISIONING IN FREQUENCY DIVISION DUPLEX SYSTEMS DOCUMENT ID US 20120063373 A1
DATE PUBLISHED 2012-03-15 – see at least – 0087 – “ The RRC layer at the H(e)NB may keep track of traffic/QoS requirements across the cell and dynamically adjust the bandwidth in the DL and UL, (i.e., it calculates an appropriate ratio of UL bandwidth to DL bandwidth within the fixed total bandwidth to be assigned within the femto cell) (1730).
METHOD AND APPARATUS FOR PERFORMING CARRIER MANAGEMENT IN CARRIER AGGREGATION SYSTEM DOCUMENT ID  S 20130016639 A1 DATE PUBLISHED 2013-01-17 – see at least 0103 and 0119 – “ the specific signaling may be an RRC signaling, such as an RRC Connection Reconfiguration signaling. But it is not limited thereto and may be other RRC or non-RRC signaling. The information contained in the RRC signaling (herein referred to as replacement indication) includes, but not limited to, frequency of the replaced additional carrier, frequency of the replacing additional carrier, and bandwidth and dedicated radio resource allocation information of the replacing additional carrier. The UE may update the information of the downlink carrier set after receiving the RRC signaling.”
/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646